 1   ANDREW J. DOYLE
     JOHN THOMAS H. DO
 2   ANDREW S. COGHLAN
     United States Department of Justice
 3   Environmental and Natural Resources Division
     Environmental Defense Section
 4   P.O. Box 7611
     Washington, DC 20044
 5   Tel: (202) 514-4427 / Fax: (202) 514-8865
 6   Attorneys for the United States
 7    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 8    MARK P. FICKES
 9    100 Pine Street, Suite 350
      San Francisco, CA 94111
10    Telephone: 415.409.8900 / Facsimile: 415.409.8904

11   Attorneys for Defendant Roger J. LaPant, Jr.

12
                                  UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14
15                                                    2:16-cv-001498-KJM-DB

16
17                                                    STIPULATION AND ORDER FOR
      UNITED STATES OF AMERICA,                       EXTENSION OF DEADLINES AND S.J.
18            Plaintiff,                              HEARING
19    v.
      ROGER J. LAPANT, JR.,
20
                 Defendant.
21
22
23          Plaintiff United States of America and Defendant Roger J. LaPant, Jr. have met and

24   conferred and hereby stipulate and propose for the Court’s approval an extension of deadlines and

25   the summary judgment hearing date. Specifically:

26          1.      On February 12, 2020, the parties appeared before The Honorable Kendall J.

27   Newman, United States Magistrate Judge, for a settlement conference.

28          2.      As noted in the minutes from the settlement conference (ECF No. 134), progress




                        Stipulation/ Order for Extension of Deadlines/S.J. Hearing
 1   was made, and a further settlement conference is scheduled for March 9, 2020.
 2          3.      Currently, as set forth in the Stipulation and Order dated November 15, 2019 (ECF
 3   No. 111), reply briefs associated with cross motions for summary judgment (ECF Nos. 113 & 121)
 4   are due February 21, 2020.
 5          4.      To allow the parties to focus their attention and resources toward settlement
 6   efforts, the parties stipulate and propose for the Court’s approval an extension of the deadline for
 7   reply briefs from February 21 to April 10, 2020.
 8          4.      Likewise, the parties stipulate and propose for the Court’s approval an extension
 9   of the summary judgment hearing date from March 6 to April 24, 2020.
10          5.      For the same reason, the parties stipulate and propose for the Court’s approval an
11   extension of the deadline for the Joint Pretrial Statement from April 24 to June 5, 2020.
12          Dated: February 18, 2020               Respectfully submitted,
13                                                 /s/ Andrew J. Doyle
                                                   United States Department of Justice
14                                                 Environmental and Natural Resources Division
                                                   Environmental Defense Section
15                                                 P.O. Box 7611
                                                   Washington, DC 20044
16                                                 Tel: (202) 514-4427
17                                                 Attorney for the United States
18
                                           CANNATA, O’TOOLE, FICKES & OLSON LLP
19
                                                /s/ Therese Y. Cannata
20                                              THERESE Y. CANNATA
                                                Attorneys for Defendant ROGER J. LAPANT, Jr.
21
22
23
24
25
26
27
28




                         Stipulation/ Order for Extension of Deadlines/S.J. Hearing
 1                                              ORDER
 2          Upon due consideration, the Court approves the foregoing stipulation and amends the
 3   schedule as follows:
 4          (1) Reply briefs associated with cross motions for summary judgment (ECF Nos. 113 &
 5   121) are now due April 10, 2020.
 6          (2) The hearing date for the cross motions for summary judgment is now April 24, 2020,
 7   at 10:00 a.m.
 8          (3) The Joint Pretrial Statement is now due June 5, 2020.
 9
10   Dated: Februay 21, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                        Stipulation/ Order for Extension of Deadlines/S.J. Hearing
